OFFICE    OF     THE   ATTORNEY     GENERAL             OF                  TEXAS

                                       AUSTIN



                                                                                        June 0, 1930

Hon.   Coke R.   Stevenron
Lieutenant Governor
hetln,  Taxas

Dear Sir:
                                    Oplnlon Ho. O-Q
                                    Ro:


          By your latter af Mar
thm opinion of this Depetmrnt
whether Houm Bill Ho. 699 la
0, Seotlon 7, or Artlole S, S

          Tour st6temeat or t
which wo a4opt,.lm as r0u0rt3

             Thler the t
       ing lin the 8mat
       1ruJ mlrplua (
       speola1 rund
       Sx-4 Calld Se
       amended) and t

                                              l the aountiem an4
                                           ho ammmta   they PI4
                                            eligible to pUti-
                                           Id anount.8 the Stnta
                                          lam  198S-1957, inalu-


                           igible ror p6rtlolp6tlon ln
                         e find, bona0 lnd mmant8        or
                        road 4latrlot.m outd.anaing     on
                       0. -pt.  17, lose,   the dr00tire
       date of the orlgiml sot, hare bean dedgnrtmd
       State Hl~hmym.

            (s) TO onlarge thq loopa of Chapter lS,
       Aots of Third Call*4 Seadon,   42114 Lqlslature,
       to make mid  aurplua and axcamf~ lnoam:




                                                  .,-...,.,,   “.   ,,.,   .,,,,.,,..       .,..,   .I..   .   .   “...   ..,   .,.
                                                                          -




Eon. Coke R. Eltevenaon, June 8, 1939, Pega 2



               "(a) Airailabla to ths oountl44 and to
         the 4din04    road dl8trlots ror the payment
         or.prinoipal, lntor48t, and sinking    rum3
         nqulruwnt8     oti obligation8 or 8aia oountiea
         an4 r-4    di4triots 188ood ror the oon8truo-
         tlon of atsnl roe44 not a part or the
         s~rtor: 0iibj$mtod      ht.   highway8 an4
         jurl8dlotlon over rhioh i8 mtalnoa In the
         local ootmty Ooad88lonar8*     Court@.




                Th4 prorlaion8of the Oonstltution      to whloh mu
r&or      rud    ai rollomr

              *Art1010 s, &otlon 51. Th4 L4glml8tur4
         hall hato a0 power to aak4 any grant or author-
         ize the ukin(l of my grant Of pub110 aonof to
         any individual, 488ooiation of Indlrldrul8,
         munloipal or other oorpontlon rhat8o4v4r, ..."

              -Arti    a, Lkotiotl 7. The Le&8l&me
         shell not bar4 powor to borrow, or In any mmnor
         dirort tram it8 purpoao lny ~pool~l mind that
         may or 0-t    to, oom into the Traamury; @rd
         ahai1 rrko It perml tor my peroon or porrons
         to borrow, rithhold, or in my manner   to dirort
         tr o mlta purpo80a nylpeol.al~und, or any part
         thorooi.'

                Uo dll   flr8t 001w140~:

           1. Th4 right  oi the Stat4 to r8tQ.w Indebtaano88
of oountlos ln4 road 4I8triot8 lnourmd    ln the oon8truotlon
or: (a)    Publlo roads ma40 a pm-t 0r the 6teto hi&m
qata   a8 doalgrutod br the Elghrry COlari88lOnOrm.    d
Publlo road8 not a part of aaoh 4omlgnato4 8ymtu, lrft
UIIdor    oontrol    of the ooantiam.
                t.   The right   of the Stat4   to ral&urme    oouutior
a nd
   road dlmtriotm         fo rmonoy8 llraady oxpanda      by   thu   on
publlo x-4448.
 Ron-    ;;oke I?.Stovenaon, Juno 9, 1939, PagO 3



            The provlelona 0r Section 51 or Artlolo 3 0r the
 Constltutlon apply to oountles 68 well a.8 to otbar munlclpa1
 eorporatlon8. Bexnr County ~8. Linden, 220 S.W. 761. In
 this Section, however! w4 rind no suoh llmltatlon as la round
 In sootion 44 or Art1014 S or the Constltutlon, relating to
the peyment 0r 014Im8 or 1n41v14u410, that the claim must
be founded upon a prm-orimtlng legal obllgatlon. *'Sothat,
in Our opinion, the State is inhabIta     by 8UOh Sootion only J
from the bo8towal of @-atUItia8 upon It.4 polltioal subdlrl-
          Road Dl#ttiOt No. 4, Sholby County,  ~8. Allred, 123
5::57,     60 S. W. (t4) 164. Roimbursamont may be made by
the state to It8 polItlo4l 6ub4lvl6lon6, therMor6, 0r
6OUoy8 expanded by muah po1itioa1 6UbdiTi6iOnS    for Stata, a8
41stlngu18haa frtmi purely looal or m~nlolpal, purposes. Suoh
r~inbursemont , 0r 4OUr84,  QUSt bo on aooount Of obligations
inourmd by the politioal sub4IvIslon for the benoflt ot the
atate as a wholo. Thapndsrtaklng     ror whIoh the monoys wor6
expended by such pollfloal subdivision muet be one rhloh the
state lt8Oir might iawruiiy   have undertaken for the bbnsflt
or its poop14 a8 a whole, 0164 theIslmbUr#eaent would bs
the riving of a yatuity an4 St8n4 oondoanod by the Constl-
tnt1on.

          The dlmtfnotion wd draw bore is one which was
lmpllsdly, if not lxpro88ly. recognized by OCR Supreme Court
in the case of Road DiUtriOt, No. 4, Sholby County, V8.
Allrod, cited 6upra.

             It IS pOrh4pS U411 t0 remark In pa88ily that such
mstitution     68 the Stute is authorized to make to It8 poll-
tlca1 sub4ivi8Ion8 must bo 11646 In auoh manner aa not to
v'iO1at.e  other pro7i6$On6 Of OUT Con6tItutIon, 6uoh 48 th08o
forbidding the p886Ing of 10081 or sp8olal laws, an4 ths
.e@Uptlon,     by the State, of the debt, pm84nt or prospoo-
tlvO, Of it8 pO1ItiOa1 6ubdivimions.

          That the building or pub110 road8 18 a iunction
Of 6Ovemmont belonging primarily to the state is thoroughly
l~tabllshsd by the 4eoislons and Is rooognlzad in ths Con-
~tltutlon.

             Artlole 11, Sootion 2, or the Constitution provides:

             "The odn6truotion of jails, oourthou888 and
        brldees and the emtablirbmont or oounty poor-
Hon. Coke X. Stevenson, June 9, 1839, Page 4



         hOU646 an4 rams, and the 14yIng out, oonstruotlon
         an4 repairing or 00unt.y l-Cad6 shall be prorId ror
         by gOnOr   14WS."

                    Art1014 16, Saotlon U,               ai ths Constitution pro-
Vi446 66           fO11OWS:

              “The kgiShtLU4    ah411 make PrOVisiOn        iOr
         l4yIing out an4 working pub110 road6 ror       the
         buildily 0r brid668, an4 ror utlli&         rin40,
         fOriOitUT48, and oonvlrt labor to 411 those
         QIlrQO646."

                    III th0 046a Or       MObbiU6       ~8.   u.6L66tOUO    oOU.UtT,
25t     8.   II.     at   pago   tU.b,   oar   tu~6a4         Court, mpeaki6&thro&Sh
JUSti          PhrSOri, meld:

               "The 46kbfiSbunt        Of publIo bi&lwa~S bslry
         primarily 4 fbuotlon     oi government belonging to
         the 8kt6, the right to .mtabli6h th6m Teaid*
         prtmarily in the Leglmlaturo, and, in the abmanoo
         Of COn6titUtiOml   r68triotiOn8,      the LOgiUl4tUN
         may lurolme that rlght'or dmlogate it to a poll-
         tiO.1 6UbdiVi6iOll of the 8ktO...*

          & the m     0460 it~i6 held that pub110 road6
within the border8 of 4 oounty belong not to the oounty,
but to the St&o.

            And in Boxer Oounty16. Linda,    tt0                           8.   w.   at
p6g4 76t, the Suprra   CoIyt, 8~46kiIIg through                            Phil&S,
C. T., rldl
               "The glrin(( 4way of pub110 10n4~, it6 .pp1106-
         ti0ll 16 t0 other than 6triOtly gOv~rKlmOnt.1 ptllP06a6,
         16 Wbt   the PrOviSiOn (&'t. 3, &O. 51) t’l.rdU  46~iinUt.”

                   And    on page 765:
              “Thor ( OOM ti4 8) lx’. nd4 966 of by the 8t.t.
         ror th4 ooll4otlon 0r taXiS, for the diffU810II of
         l4uoatl0n, ror the oonmtruotlon and Palntenano4 ot
         pub110 hi~hWay# 444 ror the oar4 0r the poor.
         ul 0f thou. thilQ8 am mattOr6 Of Stat*, 68 aiS-
         tingUIShO4 rroa munioIp41 oonoern.    They IntlPstoly
Eon. Coke Ii. Stevsnson, June 0, 1939, Page 5



     effect all the people.  The countlee nro ovelled of
     aa efriolent and convenient meam for the discharge
     of the State*4 duty in their regard to 411 the people."

            The Leglslatura has dstermined that it Is not fair
and equitable that oountiea an6 road dletrlote ehould be re-
qulrsd by tazatlon   of their own cltlzsm   to bear the entire
00at 0r con4truotln.g 4na maintaining pub110 road4 r0r the
b4nerlt of the State at larg4, but that this expense should
b4 born4 by the Stat4 and paid from the prooeeda of 4 tax
upon tbomol     ltm oltlr4ns rho ~44 tha highways and roads.
The retlr4msnt by ths State of lndebtedners of oountlse and
road districts   lnoarrad In the oon4truotlon or public roads,
whather those roada ar4 or are not m44a 4 part of the dealgn-
atea stats highway ~eitam, 4044 not in our opinion violate
the provl8loas or sootion 51 or Artlole 3 or our Constitution.

            We are likewloe of the opinion that the relmburse-
merit by the State of the oountlea and road district4 for
moneys already expended by than! on public road8 doss not
0onetitut4 a violation or the prorlalona 0r ssotion 51,
Artlole 5, of the Coaatitotioa, provided that the oountiea
and road alatrlot4 are required    to uae the mon4y4 thus
returned to thsm for the oonstruotlon and maintenance of
pub110 roads or ror the retirement or outstanding indsbted-
neae lnourr4e   in the couatruotion or aalntenanoe or pub110
roada.) That portion or Hou4e Bill No. 'W8, aubaectlon Ilo.
4 or amended 4eotlon 7, round on pagea 19 and 20 of th4 Aot,
rhioh dlreots the making of oaah payment.4 to counties to
rolmburae th4m for road tax ploneya used to aircharge obllga-
tlona dlgibls    ror participation under the original Act
la ot doubtful conatltutlonallty beoaum the U44 of the
payment.6 thu4 lode im not restrioted by the Aot. Thus,
though the rolmburaomant la intendad to be mado for moneya
expandyl by the countlao in their oapaolty as agents of the
Stat0 ror a State purpomo, to-tit, the oonetruotion 0r
publio'roads, the repafrent ia to the oounty In ita pro-
priotary capaolty and might be devoted by the oounty to
purely10041 purpoaea, or, in any event, to purposes other
than tho44 for which the tax moneys were originally oolleot-
ed by the countlea under and by virtue of their oonetltu-
tional authority and within the oon4tltutional U.&its
Plaoad upon suoh oountloa.

          In our oplnlon, 4lnoe the tax.4 oolleoted by the
countlos and out or whioh the expondltur4a were made, wore
                                                                   ,.,_




Hon.   Coke H. Stcvonaon, June 0, 1939, Pug4 6



assessed for a State'purposa, tha relmburaemeat must be made
in auoh manner that reller  14 arroraoa    the oountles in the
 same oapaolty.  We do not believe that the road end bridge
fund of the County, created by the Coaatltutloa, may be
nads the vehlole through rhioh funds 4v4llabl4 to the county
for other purposes, for whloh the authority of the oounty to
tax 14 llmitod by the Constitution, m4y be thus augieentsa~.
Since the relmbura4ment ooaatltutea a reatltutloa of 4 fund
colleoted from It6 oltlzoa6 for road and bridge purposes, to
hold that this r-4 might bs aevot434 to other u8e4 would      be
to 64y, in 4rreot. that oountlea m4y levy 4 tax ror one
purpoae and expend lt for 4noth4r.      Cur objootloa to thi4
6eotloa, horovar, 144~ be obrl4tad by requlrlng that the
money6 thus returned to the oountloa be used ror ro4d ooa-
atruotion 4aa m4latm4aoe,   or ror the rotlremont of outstaad-
lag obligation6 laauod for luoh purpoaa.

           Coaala4r4tloa or Eouae Bill Ho. 688 likarlse
lnvolvaa the right of the State to make available to oountles
4na road al6trlot4 certain surplus run46 to aooumulate under
Hoaae Bill  688, If aneoted into law, for lateral road ooa-
stru0t10.n.

          The State may delegate to Its polltlosl aubdlvl-
aloaa, as its agsata, the diaoharg'e or auoh govarnmoat4l
funotloas and dutl6a prlnu!irllyresting upon the State a6
the ooa6truotioa 4na 6ulaten4noe 0r pub110 rO4d6, and m4y
provide the runda to be used by auoh agents for auoh pur-
poses.  Barer County vs. Linden, 220 S. IV. 761. It la
therefore apparaat t&t the prOvl6lOn6 of House Bill 688
making arall4ble to oountlea and road dlatrlota lurplua
runda to accumulate under House Bill 688, fr *motea Into
law, ror later41 rO4d ooaatruotlon, does not rlolate the
prorlalOns or Section 51, Article  3, or our Coaatltutloa.

           The lest con6lderatlon lnvolraa in tha aetermlna-
tloa ol the oonatltutlonallty or House Bill 600 ooaoern4 the
1lmlPitlona on the rlght'ot the State to uso the surplus
alraady aooumulat4d nnder the admlniatratloa of Chapter 13,
a a amended.

          The lxlatlng Aot 4ad Its aren&naata provide rot
the payment of one-fourth of the g4aollae levy Into the
county 4ad road alstrlot highray rua.   The Aot lovylag th4
tax likewise Informs the taxpayer that 60 muoh of the lery
Eon. Coke B: ~teyasoa,           June v, 19%&, hge        7"



dll be 4.rot.dto the purpoaoa0r           bonds lllglbla
ror,~rtloipatlonLn ~14 tund. Tha l          Act ma4
u*a4maatm prorid the bonds rhloh still ba thus 8liglblr
ror    pdiiofpatim.


  :F'.
              The     Aot, ~m'romt ~aoantl~mmaa4m4, in 19S7, mtdomr
      *. v.l.ml
              *ill aon&       4opomit.dto the are4lt ai th
         o&i&y iti   romd'dimtriat  hlghwm fund rith tha
         Bkte Trumuy     up to Eloptubu I , lVS9, us han-
         b ylppropridmd to uid Z'.m~OtiVe Oortnti@ml     +,
         U8fiMd     rom&dimtkfefm    mad   lbrll   bo rmomltd,




             .Tho orl&.amlAot~~~4
                               prior auddmsiti:mootmlaoU
mba&lally     8l~%W~provlml0~, dth the .UOO~~~OIItlrt'
iq the o~S&nd   Aot mul prior uoadmmt8,   t&.&atom oolno+o
with tha     riamml blawlau       th~.inrolva&
          It IS thw~.ppuut that tha mmrplum wM,oh hm
4m0d~   b6aa 600~4.8t04~m 80u00w       rra th6 pg    0r
this Stata rponthe lxpremm lmmarmnoo oontmia.4
Aotm lmvyln(ltha tax that the tmxom thw 8mmmmme4 an4
oolleate4 walA bo 4evot.d to l oUim4 ~rnorn,.,~~~ly~
to tho.rotirwut or bondm al & ble ror pu=tlolWloa




              Un4or.our     oonmtitrrtlonml    pnrimlti        and upma
Phimamt      prlnolploaor       amtlom lnd fmir   4.0&g,. moh
ltupluabmoau          a l        fund, lnalogouoto    a tramt fun4,
ana uuaot be 1.y                 lied to any othu    pflrpaagan
tha oaplmtm aad rind dPlahrge or the pvpomc~~~,uldah
if was mmlleoto~. Uhma thm oblliytiorrm whimh the fud
-6 oolloote4to    y 8hmU hmta bomn oarplotolyand fi2dJ.y
dlaohu 04, that a uhau "allof moh lll&%)lm ~b~iptloaa
me htlfy paid,-5    mrploa then wining      rul,'Faour
van. Coke n. :;ttvoueon,   June 9, 19~9, F.s~~t
                                              0



opinion, be appropriated by the Legisleture to other purposes.
?hrre ia no lmpliostlon that suoh funds in that event should
be returned to or held subjeot to the will of those paying
the tarts,  ana it 1s not thought that the Constltutlon ln-
ttnaea to prohibit the uee of e surplus remaining In (I special
fund after the purpose for whioh the fund uas created haa
been completely  ana rlnally discharged.  Auditor Genersl vs.
:;tsteTreacrurar (Xloh.) 7 N.W. 714.

          You are thererore aarlsea that eo muoh or Eouso
sill No. 688 am attemptr  prior to the run    payment or all
obllgatlons already elldible ror partloipetloo, to devote
the surpltm already looumulatoa in the oounty and mad
distrlot highwa7 runa to the peymant of obligations mnae
tllalble ror muoh partlolpatlon ror the rlrrt time br suoh
Lclll,ana to other purpoclos, la unoonstltutlonal, as coa-
stitutlng a altersIon or a special tuna.

                                      Your6 vary truly

                                 ATTORNTY GlrN':RALOF TEXAS


                                       ~'lY~!lrohlla
                                 By     --
                                           R. R. Fairchad
                                                 As8lstant

FXF : PBP


AlwtOvsD:
( sign0a)
GeraldC. hna
f.TTORHST GiQWihL   OF Ti%AS



                                                  APPROVRll
                                                   oplnlorl
                                                   oommlttee
                                                  By KCH
                                                   oI.uIllnnn